Case 2:19-cv-00734-RAJ Document 1-2 Filed 05/16/19 Page 1 of 13




                   EXHIBIT A
Case 2:19-cv-00734-RAJ Document 1-2 Filed 05/16/19 Page 2 of 13




                             FILED
                       2019 MAY 14 12:06 PM
                           KING COUNTY
                      SUPERIOR COURT CLERK
                              E-FILED
                      CASE #: 19-2-11634-0 KNT
Case 2:19-cv-00734-RAJ Document 1-2 Filed 05/16/19 Page 3 of 13
Case 2:19-cv-00734-RAJ Document 1-2 Filed 05/16/19 Page 4 of 13
Case 2:19-cv-00734-RAJ Document 1-2 Filed 05/16/19 Page 5 of 13
Case 2:19-cv-00734-RAJ Document 1-2 Filed 05/16/19 Page 6 of 13
Case 2:19-cv-00734-RAJ Document 1-2 Filed 05/16/19 Page 7 of 13
Case 2:19-cv-00734-RAJ Document 1-2 Filed 05/16/19 Page 8 of 13
Case 2:19-cv-00734-RAJ Document 1-2 Filed 05/16/19 Page 9 of 13
Case 2:19-cv-00734-RAJ Document 1-2 Filed 05/16/19 Page 10 of 13
Case 2:19-cv-00734-RAJ Document 1-2 Filed 05/16/19 Page 11 of 13
Case 2:19-cv-00734-RAJ Document 1-2 Filed 05/16/19 Page 12 of 13
Case 2:19-cv-00734-RAJ Document 1-2 Filed 05/16/19 Page 13 of 13
